Citation Nr: 0631175	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-37 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
claimed as secondary to service-connected migraines.  

2.  Entitlement to service connection for a concussion, 
claimed as secondary to service-connected migraines.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from April 1954 to April 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran's neck disability was not caused or 
aggravated by his active military service from April 1954 to 
April 1957, nor was it caused by his service-connected 
migraines.  

2.  The veteran does not have a current disability from a 
concussion.  


CONCLUSIONS OF LAW

1.  Service connection for a neck disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005). 

2.  Service connection for a concussion is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran has well documented diagnoses 
of spinal stenosis with posterior spurs that resulted in a C5 
diskectomy and decreased range of motion of the neck.  
Therefore, the veteran has a current neck disability.  

The veteran does not have a current disability from a 
concussion.  The veteran fell at work in March 1984, and 
asserts that this fall was due to an extremely severe 
migraine headache.  The veteran sustained a concussion as a 
result of the March 1984 fall.  However, this was over twenty 
years ago.  In September 2003, the veteran underwent a VA 
neurological disorders evaluation and had a CT scan of his 
head.  The results of the CT scan were normal.  There are no 
residuals from the veteran's 1984 concussion.  Therefore, the 
veteran does not have a current disability from the 
concussion.  The appeal is denied.  

With regards to the veteran's neck disability, the veteran 
asserts that in March 1984, he suffered a blinding migraine 
attack and fell, striking his head, neck, and shoulder.  The 
veteran asserts that the neck injury that resulted from his 
fall was caused by his service-connected migraines.  The 
veteran asserted this opinion in several letters to VA as 
well as at his December 2005 travel Board hearing.  

Even though the veteran is a layperson, he is qualified to 
state whether or not he was suffering from a migraine 
headache.  Medical expertise is not required for this type of 
observation.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

However, aside from the veteran's own statements, there is no 
other evidence of record that the veteran's March 1984 fall 
was caused by a migraine headache.  There is medical evidence 
of record that the veteran fell at work, but in no record was 
the fall attributed to a migraine headache.  In April 1984, 
the veteran was treated for his fall at work.  Medical 
evidence from Dr. J. K. shows that the veteran complained of 
neck pain and headaches following the injury.  However, the 
veteran did not report at that time that a migraine caused 
him to fall.  In November 1984, the veteran was treated by 
Dr. R. B., who stated that the veteran fell at work and 
struck his head, losing consciousness for about 30 seconds.  
Since that fall, the veteran reported dizziness, headaches,  
and severe neck pain.  The veteran did not report to Dr. R. 
B. that he fell due to a migraine.  

In February 1985, the veteran was treated by Dr. A. L., who 
referred to an accident at the veteran's job in March 1984, 
where he fell and hit his head.  As a result, he had a 
cerebral concussion, cervical strain, muscle spasm, and a 
contusion to the left paretio-occuptal area of the scalp.  
Records from Dr. A. L. do not refer to a migraine as the 
cause for the veteran's accident at work.  

In March 1986, Dr. G. R. wrote a report for the veteran's 
employer for the purpose of disability determinations.  Dr. 
G. R. stated that the veteran's complaints originated from 
injuries sustained when he slipped and fell at work in March 
1984.  Dr. G. R. further reported that the fall resulted in a 
neck disability.  The report did not refer to a migraine as 
the cause of the veteran's slip and fall accident.  

At his September 2003 VA neurological disorders examination, 
the veteran reported tripping over a pipe, hitting the left 
side of his head, and sustaining a concussion.  

Beginning in March 2003, the veteran reported that his fall 
at work in March 1984 was due to a migraine attack.  

However, all of his medical treatment records from the time 
of his accident to the present are negative for any 
references to a migraine as the cause of his fall at work in 
March 1984.  The Board finds that the veteran's testimony at 
his December 2005 travel hearing is very credible, and is 
entitled to much probative weight.  However, his testimony is 
outweighed by the numerous medical treatment records from the 
months and years following his work accident, which resulted 
in his neck disability.  None of the records show that the 
veteran reported a migraine as the cause of the accident.  
The Board finds that the preponderance of the evidence is 
against service connection for a neck disability secondary to 
service-connected migraines.  38 U.S.C.A. § 5107(b).   

The Board also cannot grant service connection for the 
veteran's neck disability on a direct basis, as his service 
medical records (SMRs) are negative for any diagnosis of or 
treatment for a neck disability.  Additionally, there is 
significant medical evidence that attributes his neck 
disability to his post-service accident at work in March 
1984.  Therefore, the Board finds that the preponderance of 
the evidence is against service connection for a neck 
disability on a direct basis.  38 U.S.C.A. § 5107(b).   The 
appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in July 2003, August 2003, and May 2004, as well as 
information provided in the August 2004 statement of the case 
(SOC), the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the August 2004 SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the Aril 2004 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
July and August 2003 VCAA letters do not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  However, the May 2004 
VCAA letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
July and August 2003 VCAA letters is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, the veteran has not made any showing or allegation 
that the content of the VCAA notice resulted in any 
prejudice.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
service connection are being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, private medical records, 
and VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claims, and provide evidence against the claims, the Board 
finds no basis for a VA examination to be obtained.  
Additionally, the question at issue in this case was whether 
the veteran suffered a migraine in March 1984, a question 
which could not be medically determined given the lapse of 
time between March 1984 and the present.  




ORDER

Service connection for a neck disability is denied.  

Service connection for a concussion is denied.  






____________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


